     Case 2:20-cv-01394-JCM-BNW Document 20
                                         19 Filed 10/06/20
                                                  10/02/20 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY.
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       THE BANK OF NEW YORK MELLON                       Case No.: 2:20-cv-01394-JCM-BNW
18     TRUST COMPANY,
                                                         STIPULATION AND ORDER TO
19                            Plaintiff,                 EXTEND TIME PERIOD TO
                                                         RESPOND TO COMPLAINT [ECF No.
20                    vs.                                1]
21     CHICAGO TITLE INSURANCE                           [THIRD REQUEST]
       COMPANY et al.,
22
                              Defendants.
23

24
            COMES NOW defendant Chicago Title Insurance Company (“Chicago Title”) and

25
     plaintiff The Bank of New York Mellon Trust Company (“BONY”), by and through their

26
     respective attorneys of record, which hereby agree and stipulate as follows:

27
            1.      On July 27, 2020 BONY filed its complaint in the instant action. (ECF No. 1.);

28
            2.      On August 21, 2020, the Court granted the Parties’ stipulation to extend Chicago

                                                     1
                                           STIPULATION AND ORDER
      Case 2:20-cv-01394-JCM-BNW Document 20
                                          19 Filed 10/06/20
                                                   10/02/20 Page 2 of 2



 1    Title’s deadline to respond to the Complaint (ECF No. 10.);
 2           3.      On September 22, 2020, the Court granted the Parties second stipulation to extend
 3    Chicago Title’s deadline to respond to the Complaint (ECF No. 16);
 4           4.      Chicago Title’s current deadline to respond to the Complaint is October 7, 2020;
 5           5.      Chicago Title requests a two-week extension of its deadline to respond to BONY’s
 6    complaint, until October 21, 2020, to allow Chicago Title’s counsel additional time to review the
 7    allegations of the complaint;
 8           6.      By entering into this stipulation Chicago Title does not waive any potential
 9    defenses under Fed. R. Civ. P. 12;
10           7.      BONY does not oppose the requested extension;
11           8.      This is the third request for an extension which is made in good faith and not for
12    purposes of delay;
13           IT IS SO STIPULATED that Chicago Title’s deadline to respond to the complaint is
14    hereby extended through and including October 21, 2020.
15    Dated: October 2, 2020                        SINCLAIR BRAUN LLP
16

17                                                  By:    /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
18                                                        Attorneys for Defendants
                                                          CHICAGO TITLE INSURANCE COMPANY
19
      Dated: October 2, 2020                       WRIGHT FINLAY & ZAK, LLP
20
     As the parties have pointed out, the
21   Court has twice granted a stipulation
     for Chicago Title to respond to               By: /s/-Lindsay D. Robbins
22   plaintiff's complaint. ECF Nos. 10 & 16.           LINDSAY D. ROBBINS
     Each time, Chicago Title has cited its             Attorneys for Plaintiff
23
     need for additional time to review the             THE BANK OF NEW YORK MELLON
     complaint. The parties' third                      TRUST COMPANY
24
     stipulation is GRANTED. But if
25    IT IS SO ORDERED.
     Chicago Title requires a 4th extension,
     the Court   willthis
              Dated   require  aday
                          6th day
                          _____  more   detailed
                                  ofofOctober,    IT IS2020.
                                               2020.
                                       _____________,   SO ORDERED.
26
     explanation.
27                                                 __________________________________________
                                                   BRENDA WEKSLER
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                     2
                                           STIPULATION AND ORDER
